DETAILED ACTION
The papers submitted on 03 December 2021, amending claim 8, and adding claims 9-27, are acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group II, claim 8 (and new claims 9-27), in the reply filed on 03 December 2021 is acknowledged.  The traversal is on the ground(s) that the claims are not independent and distinct.  This is not found persuasive because it does not address the independence or distinctness of the inventions or all sources of burden imposed by the inventions. A serious burden on the examiner may be prima facie shown by appropriate explanation of separate classification, or separate status in the art, or a different field of search. Arguments of convenience or coextensiveness are insufficient showing to demonstrate that there is no undue burden. In addition, the groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Specifically, group I and II lack unity of invention because even though the inventions of these groups require the technical feature of the fiber-reinforced composite, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the rejection that follows
The requirement is still deemed proper and is therefore made FINAL.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  FIBER-REINFORCED COMPOSITE MATERIAL MOLDED ARTICLE
The disclosure is objected to because of the following informalities: the instant specification includes unconventional section headings, including TECHNICAL FIELD, BACKGROUND ART, CITATION LIST, DISCLOSURE OF INVENTION, Technical Problem, Solution to Problem, Advantageous Effects of Invention, BEST MODE FOR CARRYING OUT THE INVENTION, INDUSTRIAL APPLICABILITY, REFERENCE SIGNS LIST, etc. These headings are not conventional to US practice and should be amended to conform to such..  
Appropriate correction is required.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8 and 22, the claims recite “a thick portion…” however it is unclear what the thick portion is in reference to. Is there a thin portion? How is the thick portion formed? Is there a molding step? The claim scope is unclear. Additionally the claim recites that the first composite material comprises “epoxy resin” and the second composite material comprises “vinyl ester resin”. However it is unclear what the distinction between these resins are. The plain and ordinary meaning of a vinyl ester resins are a resin produced by the esterification of an epoxy resin with acrylic or methacrylic acids. Therefore both first and second composite materials could comprise an epoxy resin, clarification is required. 
Regarding claim 9, again the claim recites, “the thick portion” but it is unclear what the thickness is in reference to.
Regarding claim 17, 18, 21, 23, 24, and 25, the claims recite that the first or second composite material is a sheet molding compound and/or a prepreg. However, the claims recite a process with a step of compression-molding and it is unclear if the SMC is being molded or is the molded product. Clarification is required. 

Regarding claim 19 and 20, the claims recite, “the second composite material comprises an [unsaturated polyester resin], a polyisocyanate compound, and a reactive diluent.” However it is unclear if this in addition to the vinyl ester resin and reinforcing fiber. It is unclear what the scope of these compounds are. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-16, and 21-27  are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Park et al. (US 2017/0050408 A1).
Regarding claim 8, Park discloses a method for producing a fiber-reinforced composite material molded article (¶ 64; FIG. 11) wherein molded article comprises a thick portion having a thickness equal to or greater than 10 mm (¶¶ 47-49), the thick portion having an inner layer comprising, in cured form, a first composite material comprising a first reinforcing fiber (¶¶ 34+, 42) and an epoxy resin adhesive (¶ 53), and a surface layer comprising, in cured form, a second composite material comprising a second reinforcing fiber and a vinyl ester resin (¶¶ 50-51; FIG. 
Regarding claim 9, Park discloses a (thickness of surface layer)/(thickness of inner layer) thickness ratio between the inner layer and the surface layer in the thick portion is in a range of from 0.01 to 2 (¶¶ 47-49, 70; Examples 1-10).  
Regarding claim 10, Park discloses the first reinforcing fiber is a carbon fiber (¶ 42).
Regarding claim 11, Park discloses the first reinforcing fiber is carbon fiber having a length of at least 5 mm (¶ 42).
Regarding claim 12, Park discloses the first reinforcing fiber is carbon fiber having a length in a range of from 5 to 50 mm (¶ 42).
Regarding claim 13, Park discloses the second reinforcing fiber is a carbon fiber (¶¶ 50-51).
Regarding claim 14, Park discloses the second reinforcing fiber is carbon fiber having a length of at least 5 mm (¶¶ 42, 50-51).
Regarding claim 15, Park discloses the second reinforcing fiber is carbon fiber having a length in a range of from 5 to 50 mm (¶¶ 42, 50-51).
Regarding claim 16, Park discloses substantially the same material as the claimed first composite material (¶¶ 34+, 42) and therefore implies the claimed maximum exothermic temperature (Tmax) of the first composite material is equal to or lower than 200°C.
Regarding claim 17, Park discloses the first composite material comprises a sheet molding compound (¶¶ 34+).
Regarding claim 18, Park discloses the first composite material comprises a sheet molding compound and a prepreg comprising a continuous fiber (¶¶ 34+).
Regarding claim 21, Park discloses the second composite material comprises a sheet molding compound (¶¶ 50-51).

compression-molding a laminate into the molded article such that a thick portion having a thickness equal to or greater than 10 mm is formed in the molded article (¶¶ 12, 38, 47-49, 62+), 
wherein the laminate comprises an inner layer comprising a first composite material and a surface layer comprising a second composite material(¶¶ 34+, 42, 50-51, 53), 
wherein the first composite material comprises a first reinforcing fiber and an epoxy resin (¶¶ 42, 53), and 
wherein the second composite material comprises a second reinforcing fiber and a vinyl ester resin (¶¶ 50-51).
Regarding claim 23, Park discloses the first composite material comprises a sheet molding compound (¶¶ 34+).
Regarding claim 24, Park discloses the first composite material comprises the sheet molding compound and a prepreg comprising a continuous fiber (¶¶ 34+).
Regarding claim 25, Park discloses the second composite material comprises a sheet molding compound (¶¶ 50-51).
Regarding claim 26, Park discloses the first reinforcing fiber is a carbon fiber (¶ 42).
Regarding claim 27, Park discloses the second reinforcing fiber is a carbon fiber (¶¶ 50-51).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

16 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0050408 A1).
Park discloses substantially the same material as the claimed first composite material (¶¶ 34+, 42). 
Therefore, at the time of invention, it would have been prima facie obvious to one of ordinary skill in the art that the process of Park, absent evidence to the contrary, would result in the maximum exothermic temperature (Tmax) of the first composite material being equal to or lower than 200°C, as claimed.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0050408 A1) as applied to claim 8 above, further in view of Gryshchuk et al. (Toughening of Vinylester–Urethane Hybrid Resins Through Functionalized Polymers).
Park does not appear to expressly disclose the vinyl ester includes polyisocyanate and a reactive diluent. 
However, Gryshchuk discloses vinyl ester resins with polyisocyanate and styrene as a reactive diluent (pp. 673-4; § EXPERIMENTAL).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the vinyl ester of Park to include the compounds of Gryshchuk, because such materials are known in the art and could be used to toughen the vinyl ester.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0050408 A1) as applied to claim 8 above, further in view of Gryshchuk et al. (Toughening of Vinylester–Urethane Hybrid Resins Through Functionalized Polymers) and Dinakaran et al. (Preparation and Characterization of Bismaleimide (N,N’-bismaleimido-4,4-diphenyl methane)–Vinyl Ester Oligomer–Modified Unsaturated Polyester Interpenetrating Matrices for Advanced Composites).

However, Gryshchuk discloses vinyl ester resins with polyisocyanate and styrene as a reactive diluent (pp. 673-4; § EXPERIMENTAL).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the vinyl ester of Park to include the compounds of Gryshchuk, because such materials are known in the art and could be used to toughen the vinyl ester.
Further, Park does not appear to expressly disclose unsaturated polyester.
However, Dinakaran discloses unsaturated polyesters modified with vinyl esters (pp 2502-3; §§ ABSTRACT, EXPERIMENTAL).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the vinyl ester of Park to include the unsaturated polyester of Dinakaran, because such materials are known in the art and could be used to improve the resin.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Beck; Rudi et al.
US 20140309365 A1
ADAM; Quentin Arthur Carl
US 20150298358 A1
Macosko; Christopher W. et al.
US 20150344666 A1
Tseng; Yu-Tsan et al.
US 20160168350 A1
Yang; Yankai et al.
US 20160332675 A1
Yang; Yankai et al.
US 10981606 B2
Wang; Ruomiao
US 20170129145 A1
Hartman; David R.
US 20170305075 A1
NABESHIMA; Yasuhiko et al.
US 20200407886 A1
Liu et al.
The Preparation of Emulsion Type Sizing Agent for Carbon Fiber and the Properties of Carbon Fiber/Vinyl Ester Resin Composites
Fan et al.
Thermal analysis during the formation of
polyurethane and vinyl ester resin interpenetrating polymer networks
Wulfsberg et al.
Combination of carbon fibre sheet moulding compound and prepreg compression moulding in aerospace industry


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/BENJAMIN A SCHIFFMAN/Primary Examiner, Art Unit 1742